DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2014/0330206 A1).
As to claim 1, Moore discloses a syringe system comprising (Figs. 1a-1d): a prefilled syringe comprising: a barrel (reservoir 2), a gasket (8) disposed to be slidable inside the barrel (see Figs. 1a-1d), and a liquid medicine (fluid 4) filled in a liquid chamber formed by the barrel and the gasket (Figs. 1a-1d); and a pressurization device that is attachable to the prefilled syringe, the pressurization device comprising a plunger (10) configured to press the gasket in a distal end direction (para 0070; Figs. 1a-1d), wherein the pressurization device is configured such that the plunger advances in the distal end direction by forward rotation of the plunger (para 0074), and thereby pushes the gasket in the distal end direction (Figs. 1a-1c), and wherein the pressurization device is configured such that the plunger retracts in a proximal end direction by reverse rotation of the plunger (para 0074), without pulling the gasket in the proximal end direction (see Fig. 1d, para 0078; piston 10 can be retracted out of contact with 8) and wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of McLoughlin et al. (US 2015/0165135 A1, cited previously and hereafter ‘McLoughlin’).
As to claim 2, Moore discloses the syringe system according to claim 1 as described above, but is silent to wherein the liquid medicine has a viscosity in a range of 50 to 120 mPa-s.
McLoughlin teaches an injector used to deliver liquid medicines having viscosities “less than 120 mPas (120 centipoise), in embodiments less than 100 mPas (100 centipoise)” (see para 0400).
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the system of Eykmann with liquid medicines having viscosities of less than 120 mPa-s or 

As to claim 3, Moore discloses a method of using a syringe system, the method comprising: providing a syringe system comprising a prefilled syringe comprising: a barrel (2), a gasket (8) disposed to be slidable inside the barrel (Figs. 1a-1d), and a medicine (4) filled in a liquid chamber formed by the barrel and the gasket (Figs. 1a-1d); and a pressurization device comprising a plunger (10) configured to press the gasket in a distal end direction wherein the pressurization device is configured such that the plunger advances by forward rotation of the plunger (Figs. 1a-1d), and wherein the pressurization device is configured such that the plunger retracts by reverse rotation of the plunger (Fig. 1d, para 0074, 0078); pressing the gasket by the forward rotation of the plunger (Figs. 1a-1c, para 0074), thereby applying pressure to the liquid medicine in the barrel to discharge the liquid medicine from the barrel (Figs. 1a-1c, para 0074); and retracting the plunger without pulling the gasket in a proximal end direction by the reverse rotation of the plunger (Fig. 1d, para 0078), whereby the gasket is retracted by a pressure of the liquid medicine in the barrel that has been increased at a time of the forward rotation of the plunger, to stop the discharge of the liquid medicine (see Fig. 1d and para 0077-0078 which mention movement 8 of the bung upwards; regardless of what causes the pressure of the liquid medicine to increase at the time of the forward rotation (e.g. small temperature or pressure variations, or pressure increases directly caused by forward movement of the piston 10), the pressurization device can be said to be configured such that the gasket retracts in the proximal end direction by a pressure of the liquid medicine that has been increased at a time of the forward rotation of the plunger, without being pulled by the plunger at a time of the reverse rotation of the plunger because the plunger (piston 10) is retracted from the gasket and the gasket is therefore free to retract).
Moore discloses a “fluid 4”, but does not expressly recite that the fluid 4 is a high-viscosity liquid medicine.
McLoughlin teaches an injector used to deliver liquid medicines having viscosities “less than 120 mPas (120 centipoise), in embodiments less than 100 mPas (100 centipoise)” (see para 0400) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Moore such that the prefilled syringe comprises a high-viscosity liquid medicine. One would have been motivated to do so as McLoughlin teaches how high-viscosity liquid medicines can be used to treat patients (see para 0400-0401 of McLoughlin).

As to claim 4, Moore in view of McLoughlin teaches the method of claim 3 as described above. Moore is silent to the limitations of claim 4 however McLoughlin further teaches an injector used to deliver liquid medicines having viscosities “less than 120 mPas (120 centipoise), in embodiments less than 100 mPas (100 centipoise)” (see para 0400).
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to further use the system of Moore with liquid medicines having viscosities of less than 120 mPa-s or less than 100 mPa-s (of which values fall within the claimed range of 50 to 120 mPa-s). One would have been motivated to do so as McLoughlin teaches that it is known to inject liquid medicines having viscosities of less than 100 mPas or less than 120 mPas to provide treatment to patients (see para 0399-0401).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, while Eykmann et al. (US 5,620,423, cited previously and hereafter 'Eykmann') discloses a syringe system (see Figs. 1-3) comprising: a prefilled syringe comprising: a barrel (see annotated Fig. 3 above), a gasket (6) disposed to be slidable inside the barrel (clear from at least Fig. 3 and lines 54-59 col. 4 that stopper 6 slides within barrel), and a liquid medicine filled in a liquid chamber formed by35 4818-9441-2171.1Atty. Dkt. No. 091486-0352the barrel and the gasket (see lines 44-59 col. 4 describing a viscous material contained in cartridge 2); and a pressurization device (4, 5) that is attachable to the prefilled syringe, the pressurization device comprising: a plunger (4) configured to press the gasket in a distal end direction (lines 54-59 col. 4, lines 36-67 col. 5, Fig. 3), wherein the plunger comprises: a plunger rod comprising a screw thread at an outer .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/7/21, with respect to the previous rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. However, the newly cited Moore reference appears to satisfy the claim language as pointed out in the above rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783